Case
 Case 2:19-cv-06887-SK Document 25 Filed 06/16/20 Page 1 of 1 Page ID #:973



  1
  2
  3
  4
  5
  6
                           UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9   RICHARD RONQUILLO,                       )   Case No.: 2:19-cv-06887-SK
                                               )
10                 Plaintiff,                  )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
11          vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
12    ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
13                                             )
                   Defendant                   )
14                                             )
                                               )
15
16          Based upon the parties’ Stipulation for the Award and Payment of Equal
17    Access to Justice Act Fees, Costs, and Expenses:
18          IT IS ORDERED that fees and expenses in the amount of $2,900.00 as
19    authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20    awarded subject to the terms of the Stipulation.
21    DATE: June 16, 2020
22                              ___________________________________
                                THE HONORABLE STEVE KIM
23                              UNITED STATES MAGISTRATE JUDGE
24
25
26

                                              -1-
